IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

EVA DENISE PRIESTER,

Plaintiff,

v. CASE NO. CV417-149

NANCY A. BERRYHILL, Acting
Commissioner of Social
Security,

Defendant.

\_»VVVVVVVV~__,~__,V

 

O R D E R

Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 17), to which objections have been

filed (Doc. lB). After a careful de novo review of the
record, the Court concludes that Plaintiff’s objections are
without merit. Accordingly, the report and recommendation
is ADOPTED as the Court's opinion in this case and

Plaintiff's appeal is DENIED. The Clerk of Court is

DIRECTED to Close this case.

O ORDERED this lift-day of December 2018.

M

WILLIAM T. MOORE,
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

  
 
  

`Li§`b\'-.n'. 0;" cs \.

f
w

"- iq Fi`~i 2= 05

.:;:P-

i l`

